Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 7/23/2021 have been considered.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 8, paragraph 4 - page 11, paragraph 2 of the Remarks, filed 7/23/2021, with respect to claims 1-20 have been fully considered and are persuasive in light of the amended base claims 1, 8, 15.  The 35 U.S.C. 102(a)(2) rejection of claims 1-4, 6-11, 13, 15-18, 20 and 35 U.S.C. 103 rejections of claims 5, 12, 14, 19 as set forth in the previous Office action have been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a system comprising:
“one or more components stored in the at least one memory and executable by the
one or more processors to perform operations comprising:
communicating with user equipment (UE) devices in a telecommunications
network that utilizes a first wireless access technology connection and a second
wireless access technology connection for connectivity;

causing one or more actions to occur based at least in part on the one more
UE devices being within the AZ, wherein the one or more actions include reducing
a data rate associated with at least one of the one or more UE devices, or
maintaining the data rate associated with the at least one of the one or more UE
devices, wherein the AZ comprises a cell edge of the second coverage of the second
wireless network” in combination with other recited elements in claim 1.


The present application also relates to a computer-implemented method performed by one or more processors configured with specific instructions, the computer-implemented
method comprising:
“communicating with user equipment (UE) devices in a telecommunications
network that utilizes a first wireless access technology connection and a second wireless
access technology connection for connectivity;
determining that one or more of the UE devices are within an Adjustable Zone
(AZ), wherein a size of the AZ is dynamically configurable and includes first coverage
using a first wireless network and second coverage using a second wireless network; and
causing one or more actions to occur based at least in part on the one more UE
devices being within the AZ, wherein the one or more actions include reducing a data rate
associated with at least one of the one or more UE devices, or maintaining the data rate


The present application relates to a non-transitory computer-readable medium storing
instructions that, when executed, cause one or more processors to perform operations,
comprising:
“communicating with user equipment (UE) devices in a telecommunications
network that utilizes a first radio network having a first bandwidth and a second radio
network having a second bandwidth that is less than the first bandwidth for connectivity;
determining that one or more of the UE devices are within an Adjustable Zone
(AZ), wherein a size of the AZ is dynamically configurable and includes first coverage
using the first radio network and second coverage using the second radio network; and
causing one or more actions to occur based at least in part on the one more UE
devices being within the AZ, wherein the one or more actions include reducing a data rate
associated with at least one of the one or more UE devices, or maintaining the data rate
associated with the at least one of the one or more UE devices, wherein the AZ comprises a cell edge of the second coverage of the second wireless network” in combination with other recited elements in claim 15.

	The closest prior art, Gao et al. (US Publication 2014/0328182 A1), teaches a communications system in which a UE can establish a first wireless connection with a small cell wireless network node eNB and can establish a second wireless connection with a macro 
	A second prior art, Harrang et al. (US Publication 2011/0131319 A1), teaches a data delivery data rate can be maintained when the data content delivery is determined to be uncongested.
	A third prior art, Uusitalo et al. (US Publication 2015/0304913 A1), teaches a method for using the direction and speed of a UE to determine if the UE will move out of the coverage area.

	However, Gao, Harrang, and Uusitalo, when taken alone or in combination, fail to teach or make obvious the claim features of the aforementioned base claims above, which renders the claims of the instant application allowable. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471